July 23, 1993         [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                        

No. 93-1481

                    RICHARD G. PERREAULT,

                    Plaintiff, Appellant,

                              v.

                HARRIET FISHMAN, ETC., ET AL.,

                    Defendants, Appellees.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

           [Hon. Shane Devine, U.S. District Judge]
                                                  

                                        

                            Before

                     Breyer, Chief Judge,
                                        
              Selya and Boudin, Circuit Judges.
                                              

                                        

   Richard G. Perreault on brief pro se.
                       
   Jeffrey R.  Howard, Attorney  General, and Susan  S. Geiger,
                                                              
Senior Assistant  Attorney General,  on brief for  appellees, The
Honorable  Harriet Fishman,  The  Honorable Bruce  Mohl, and  The
Honorable David A. Brock

                                        

                                        

     Per  Curiam.     We  affirm   the  judgment   dismissing
                

plaintiff's  action substantially for  the reasons  stated by

the district court.   Having had an  opportunity to challenge

the  child support  award in state  court, plaintiff  may not

raise in federal court either the same challenges or new ones

which could have been presented to the state court.  Migra v.
                                                          

Warren  City School Dist. Bd.  of Education, 465  U.S. 75, 81
                                           

(1984)  ("a federal court must give to a state court judgment

the same  preclusive effect as  would be given  that judgment

under  the law  of  the  State  in  which  the  judgment  was

rendered");  Marine  Construction  Corp.  v.  First  Southern
                                                             

Leasing, Ltd., 129 N.H. 270, 274-75, 525 A.2d 709, 712 (1987)
             

(barring  all theories  which could have  been raised  in the

earlier litigation; "[t]he central policy 'exemplified by the

free   permissive  joinder   of  claims,   liberal  amendment

provisions,  and compulsory counterclaims,  is that the whole

controversy between the parties may and often must be brought

before  the same  court  in the  same action'");  Restatement

(Second) of Judgments   22(2)(b).          

     There  is no  merit to  plaintiff's  claim that  the New

Hampshire Supreme  Court denied him due  process by summarily

rejecting  his appeal.  Lindsey  v. Normet, 405  U.S. 56,8 77
                                          

(1972) (no constitutional right to an appeal).

     Plaintiff's request for oral argument is denied, and the

judgment is affirmed.

                             -2-

     Affirmed.
             

                             -3-